IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

NICOLE WILLEY, Individually, and as )
personal representative of the estate of )
MICHAEL WILLEY, and as parent and )
next friend of Marissa Willey, a minor, )

Plaintiffs,

v. C.A. NO.: N17C-11-185 AML

GLASGOW INTERNAL MEDICINE JURY TRIAL OF 12 DEMANDED
ASSOCIATES, P.A., ANTHONY
VASILE, D.O., CURT BLACKLOCK,
D.O., CHRISTIANA CARE HEALTH
SERVICES, INC., a Delaware
Corporation,

Defendants.

Submitted: January 18, 2018
Decided: February 2, 2018

ORDER

Upon Review of the Affidavit of Merit - Accepted

On January 18, 2018, Defendants Curt Blacklock and Glasgow Internal
Medicine Associates, P.A., moved to have the Court review Plaintiffs’ affidavits of
merit, in camera, to determine Whether they comply With 18 Del. C §§ 6853(a)(1),
(c) and 6854. Specifically, Defendants ask the Court to determine Whether each
affidavit of merit:

a) Is signed by an expert Witness as defined in 18 Del. C. §§ 6853(0) and 6854;

b) Is accompanied by a curriculum vitae for each expert;

c) States all its opinions against Defendants to a reasonable degree of medical
probability;

d) Includes an opinion that Defendants committed medical negligence and that
such negligence caused proximately the injuries claimed in the Complaint;

e) Establishes the expert is licensed to practice medicine in general surgery as
of the date of the filing of the Affidavit and is familiar With the skill
ordinarily employed in the field of medicine on Which he or she Will testify;

f) Establishes the expert has been engaged in treatment of patients and/or in the
teaching/academic side of medicine in the same or similar filed of medicine
as internal medicine;

g) Establishes that the expert is board certified in internal medicine or a similar

field of medicine.

In Delaware, a healthcare negligence lawsuit must be filed With an affidavit
of merit, signed by an expert, and accompanied by the expert’s current curriculum
vitcze.l The expert must be licensed to practice medicine as of the affidavit’s date
and engaged in the same or similar field as the defendant in the three years

immediately preceding the alleged negligence.2 The affidavit must state that

 

lld. §6853(a)(1).
2 Id. §6853(¢).

reasonable grounds exist to believe the defendant was negligent in a way that

proximately caused the plaintiffs injury.3 Although Defendants’ motion asserts

the affiant(s) must be licensed to practice medicine in “general surgery,” the

Defendants are not surgeons and the complaint does not refer to any surgery

performed on the decedent. The statute’s requirements are minimal. Accordingly,

an affidavit of merit tracking the statutory language complies with the statute.4
After an in camera review, the Court finds:

l. The expert signed the affidavit;

2. The affidavit was accompanied by a current curriculum vitae;

3. The affidavit states all its opinions against Defendants to a reasonable degree
of medical probability;

4. The affidavit includes an opinion that Defendants committed medical
negligence and that such negligence caused proximately the injuries claimed
in the Complaint;

5. The affidavit establishes the expert is licensed to practice medicine as of the
date of the filing of the Affidavit and is familiar with the skill ordinarily

employed in the field of medicine on which he or she will testify;

 

3

Ia'.
4 See Dishmon v. Fucci, 32 A.3d 338, 342 (Del. 2011) (“In order to satisfy the prima facie
burden, an Affidavit of Merit must only contain an expert’s sworn statement that medical
negligence occurred, along with confirmation that he or she is qualified to proffer a medical

opinion.”).

6. The expert has been engaged in treatment of patients and/or in the
teaching/academic side of medicine in the same or similar filed of medicine

as internal medicine;

7. The expert is board certified in internal medicine or a similar field of

medicine.

Considering the above, the Court finds that the affidavit of merit complies

with 18 Del. C. §§ 6853(a), (c), and 6854 as to each Defendant.

IT IS SO ORDERED. A&jz - gb[/_)/

v Abl@ail l\lf. LeGrd’lv, Judge

Original to Prothonotary

cc: Gregory S. McKee, Esquire
Katherine J. Sullivan, Esquire
Stephen J. Milewski, Esquire
Joshua Meyeroff, Esquire
Timothy E. Lengkeek, Esquire